Exhibit 10.9

 

   News Corporation 2013 Long-Term Incentive Plan    (Cash)

PERFORMANCE STOCK UNIT TERMS AND CONDITIONS NOTICE

For the FY[    ] – FY[    ] Performance Cycle

 

Award of Performance Stock Units

  

News Corporation, a Delaware corporation (“News Corp”), has awarded you the
target number of cash-settled performance stock units (“PSUs”) relating to
shares of its Class A Common Stock, par value $0.01 per share (the “NWSA
Shares”), as set forth in your Summary of PSU Award (collectively, the “PSU
Award”). The terms and conditions of the PSU Award are set forth in this PSU
Terms and Conditions Notice, including any terms and conditions applicable to
your country set forth in Appendix A attached hereto and incorporated by
reference herein (collectively, this “PSU Terms and Conditions Notice”) and in
the News Corporation 2013 Long-Term Incentive Plan, as amended and restated (the
“2013 LTIP”).

 

The terms of the 2013 LTIP are incorporated herein by reference. All capitalized
terms that are not defined in this PSU Terms and Conditions Notice have the
meaning set forth in the 2013 LTIP. By accepting the PSU Award, you agree to all
of the terms and conditions described in this PSU Terms and Conditions Notice
(including in Appendix A attached hereto) and in the 2013 LTIP. You acknowledge
that you have carefully reviewed the 2013 LTIP and agree that the terms of the
2013 LTIP will control in the case of any conflict between this PSU Terms and
Conditions Notice and the 2013 LTIP.

 

Subject to the terms and conditions set forth herein, PSUs represent the
potential to receive, at the end of the applicable performance period, the cash
value of a number of NWSA Shares (the “PSU Program”).

 

Unless otherwise provided in this PSU Terms and Conditions Notice, the actual
cash value of NWSA Shares awarded to you shall be from 0% to 200% of the target
PSUs awarded, as determined by the Compensation Committee of the News Corp Board
of Directors or its designees (the “Committee”), based on the achievement of the
Performance Objectives (herein defined).

 

Conversion of Performance Stock Units

  

Unless otherwise provided in this PSU Terms and Conditions Notice, your PSUs
will convert to the cash value of NWSA Shares on the vesting date after the end
of the three-year performance period ending on the Sunday closest to June 30,
[    ] (the “Performance Period”) with the cash value of NWSA Shares to be
received, if any, determined by comparing News Corp’s actual results with
objectives set by the Committee for the Performance Period (based on News Corp’s
audited consolidated financial statements for the Performance Period) (the
“Performance Objectives”).

 

The percentage to which each of the Performance Objectives has been achieved
corresponds to a payout multiplier. The payout multipliers for each of the
Performance Objectives are then averaged (using pre-set weightings for each) to
create one overall payout multiplier, which is subject to an overall cap of
200%. The overall payout multiplier is then multiplied by the target number of
PSUs to determine the number of corresponding NWSA Shares for which you will be
entitled to receive the cash value.

 

The Committee has set the Performance Objectives and the Committee will
determine the achievement of the Performance Objectives based on the actual
results at the end of the Performance Period, and calculate the overall payout
multiplier and the conversion of the PSUs into the cash value of NWSA Shares.

 

In all events, the Committee’s determination(s) will be binding.

 

As soon as is reasonably practicable following the vesting date set forth on the
Summary of PSU Award (but in no event beyond December 31 of the calendar year in
which the applicable vesting date occurs), the cash value of NWSA Shares payable
with respect to the vested PSUs will be paid to you. Upon settlement, your PSUs
shall be extinguished

 

 

FY[    ] – FY[    ] PSU Terms and Conditions Notice    1



--------------------------------------------------------------------------------

    

and such PSUs will no longer be considered to be held by you for any purpose.

 

Dividend Equivalents

  

Dividend Equivalents will be credited on each PSU granted to you under your PSU
Award in the manner set forth below. If News Corp declares one or more regular
cash dividends (each, a “Dividend”) on the NWSA Shares during the period
commencing on the Date of Grant of your PSU Award and ending on and including
the day immediately preceding the day the PSUs are settled, then, on the date
each such Dividend is paid to holders of NWSA Shares, you will be credited with
Dividend Equivalents based on the amount of such Dividend that would have been
payable to you if you held, as of the record date for such Dividend, a number of
NWSA Shares equal to (i) the number of PSUs granted to you on the Date of Grant
plus (ii) the number of NWSA Shares that any Dividend Equivalents previously
credited to you under this PSU Terms and Conditions Notice were deemed to have
been reinvested in pursuant to the next succeeding sentence. Each Dividend
Equivalent will be deemed to have been reinvested in NWSA Shares as of the
Dividend payment date based on the Fair Market Value of an NWSA Share on the day
immediately preceding such Dividend payment date. Dividend Equivalents will be
payable in cash. The foregoing does not obligate News Corp to pay dividends on
NWSA Shares and nothing in the 2013 LTIP or in this PSU Terms and Conditions
Notice shall be interpreted as creating such an obligation.

 

Any Dividend Equivalents credited to you will be subject to all of the
provisions of this PSU Terms and Conditions Notice which apply to the PSUs with
respect to which they have been credited and will be payable, if at all, at the
time and to the extent that the underlying PSUs becomes payable. For the
avoidance of doubt, the number of NWSA Shares for which you will be entitled to
receive the cash value in respect of any Dividend Equivalents credited to you
will be determined by multiplying the aggregate number of NWSA Shares that your
Dividend Equivalents are deemed to be reinvested in by the overall payout
multiplier. Dividend Equivalents will not be payable on any PSUs that do not
vest, or are forfeited, pursuant to the terms of this PSU Terms and Conditions
Notice.

 

Withholding Taxes

  

You agree, as a condition of the PSU Award, that any applicable Federal, state,
provincial, local or foreign tax or withholding payment (including, without
limitation, social security contributions or social taxes, if applicable) that
may be due as a result of vesting and/or payment of your PSUs (including in
respect of any Dividend Equivalents credited to you hereunder) shall be
satisfied by News Corp or any Affiliate, as the case may be, by withholding such
amounts from cash that would otherwise be paid to you under the PSU Award and
any Dividend Equivalents credited to you hereunder.

 

Employment with News Corp or an Affiliate

  

Except as provided herein, your eligibility to receive the cash value of NWSA
Shares is subject to the condition that you remain employed by News Corp or an
Affiliate from the date hereof through the date on which the PSUs are paid out
in the cash value of NWSA Shares, subject to the terms of your PSU Award and
with the exceptions set forth below.

 

Subject to the exceptions set forth below, in the event your employment is
terminated for any reason during the Performance Period or after the Performance
Period and before the payout of your PSUs, you shall forfeit your PSU Award and
neither you, nor your beneficiary or estate, shall be entitled to receive any
payment under your PSU Award.

 

In the event your employment is terminated due to your Retirement or Permanent
Disability, and if you were employed beyond the last day of the first fiscal
year of the applicable Performance Period, you will receive the cash value of
NWSA Shares on the PSU vesting date after the end of the relevant Performance
Period based on the overall payout multiplier for the Performance Objectives.

 

 

FY[    ] – FY[    ] PSU Terms and Conditions Notice    2



--------------------------------------------------------------------------------

    

In the event of your death, and if you were employed beyond the last day of the
first fiscal year of the applicable Performance Period, your estate will receive
the cash value of NWSA Shares as soon as practicable, based on the projected
performance for the Performance Objectives (at the determination of News Corp)
for all PSU Program cycles with less than one year remaining in the Performance
Period, and based on target level performance otherwise.

 

In the event that your employment during the Performance Period transfers from
one business group, including corporate groups, which participates in the PSU
Program to another business group that also participates in the PSU Program, you
will remain eligible to receive payment under your PSU Award.

 

If your business entity is merged with another entity within News Corp or is
sold outside of News Corp, the Committee may, in its sole discretion, make such
adjustments to your PSU Award as it deems appropriate. All determinations that
the Committee makes shall be conclusive and binding on all persons for all
purposes. The Committee need not treat all PSU awards in the same manner.

 

Leaves of Absence

  

For purposes of the PSU Award, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by News Corp or an
Affiliate in writing, if the terms of such leave provide for continued Service
crediting, or when continued Service crediting is required by applicable
law. However, your Service will be treated as terminating three months after the
commencement of such leave, unless your right to return to active work is
guaranteed by law or by a contract. Your Service terminates in any event when
the approved leave ends unless you immediately return to active employee work.

 

The Committee shall determine, in its sole discretion, which leaves shall count
for this purpose, and when your Service terminates for all purposes under the
2013 LTIP.

 

Current Market Price of Class A Common Stock

  

You can at any time find out the current market price of NWSA Shares on NASDAQ
at http://www.nasdaq.com/quotes by using the code “NWSA.” Also, News Corp
undertakes to provide you the current market price of NWSA Shares on NASDAQ
within a reasonable period of you making such a request by email to
EquityPlanAdmin@newscorp.com.

 

Adjustments to News Corp Actual Results

  

At the end of or during the Performance Period, as applicable, actual results
for News Corp may be adjusted at the sole discretion of the Committee as it
deems appropriate (and subject to the terms of applicable regulatory rules) to:

 

•      Exclude the effect of extraordinary, unusual and/or non-recurring items,
discontinued operations, significant acquisitions, and accounting charges or
policy changes; and

 

•      Reflect such other facts as the Committee deems appropriate so as to
reflect the performance of the business group and not distort the calculation of
the PSU Award.

 

All such determinations of the Committee shall be conclusive and binding on all
persons for all purposes.

 

No Vested Right in Future Awards

  

Participant acknowledges and agrees (by accepting the PSU Award and receiving
this PSU Terms and Conditions Notice) that the eligibility to receive PSUs is
made on a fully discretionary basis by the Committee and that the PSU Award does
not lead to a vested right to receive any cash value of NWSA Shares, any
additional PSUs or any other equity

 

 

FY[    ] – FY[    ] PSU Terms and Conditions Notice    3



--------------------------------------------------------------------------------

    

incentive awards in the future.

 

Further, the PSU Award set forth in the Summary of PSU Award constitutes a
non-recurring benefit and the terms of this PSU Terms and Conditions Notice are
only applicable to the PSU Award distributed subject to this PSU Terms and
Conditions Notice.

 

Employment Agreements

  

This PSU Terms and Conditions Notice shall not be applied or interpreted in a
manner which would decrease the rights held by, or the payments owing to, you
under any employment agreement with News Corp or any Affiliate and, if there is
any conflict between the terms of such employment agreement and the terms
hereof, the employment agreement shall control, except with respect to the
forfeiture and recoupment provisions set forth below which shall control.

 

Forfeiture; Recoupment

  

Notwithstanding anything to the contrary in this PSU Terms and Conditions
Notice, Participant acknowledges and agrees that the Committee shall have the
right to cause Participant to forfeit any gain realized by Participant with
respect to the PSU Award and any Dividend Equivalents credited to you hereunder,
as the Committee in its discretion shall determine, on account of actions taken
by, or failed to be taken by, Participant in violation or breach of or in
conflict with any (i) employment agreement, (ii) non-competition agreement,
(iii) agreement prohibiting solicitation of employees or clients of News Corp or
any Affiliate, (iv) confidentiality obligation with respect to News Corp or any
Affiliate, (v) News Corp policy or procedure including, without limitation, News
Corp’s Standards of Business Conduct, (vi) other agreement or (vii) any other
obligation of Participant to News Corp or any Affiliate.

 

Confidentiality

  

You acknowledge that you have read and understand News Corp’s policies on
confidentiality as set forth in the News Corp Standards of Business Conduct and
the News Corp Insider Trading and Confidentiality Policy (collectively, the
“Confidentiality Policies”) and hereby agree that during the course of your
employment with News Corp or any Affiliate and any time after your employment
with News Corp or any Affiliate is terminated, you will continue to abide by the
terms of the Confidentiality Policies, including with respect to any materials
or information you receive in connection with your PSU Award.

 

Retention and Other Rights

  

The PSU Award does not give you the right to be retained or employed by News
Corp or any Affiliate in any capacity for any given period or upon any specific
terms of employment.

 

You waive any and all rights to compensation or damages for the termination of
your office or employment with News Corp or any Affiliate for any reason
(including unlawful termination of employment) insofar as those rights arise
from you ceasing to have rights in relation to the PSU Award as a result of that
termination or from the loss or diminution in value of such rights.

 

Stockholder Rights

  

You, your estate and your heirs do not have and will not have any of the rights
of a stockholder of News Corp with respect to the PSUs granted to you pursuant
to this PSU Award.

 

PSU Award Transferability

  

Your PSUs may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, whether by operation of law or otherwise, nor may
your PSUs be made subject to execution, attachment or similar process.

 

 

FY[    ] – FY[    ] PSU Terms and Conditions Notice    4



--------------------------------------------------------------------------------

Applicable Law and Forum

  

This PSU Terms and Conditions Notice will be interpreted and enforced under the
laws of the State of New York.

 

By accepting the PSU Award, you expressly consent to the exclusive jurisdiction
of the federal or state courts serving New York, New York for all lawsuits and
actions arising out of or relating to this PSU Terms and Conditions Notice, and
you expressly waive any defense that such courts lack personal jurisdiction over
you. All such lawsuits and actions shall be tried in the federal or state courts
serving New York, New York to the exclusion of all other courts.

 

Severability

  

In the event that any provision of this PSU Terms and Conditions Notice shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this PSU Terms and Conditions Notice, and this PSU
Terms and Conditions Notice shall be construed and enforced as if the illegal or
invalid provision had not been included.

 

Data Privacy

  

News Corp and its Affiliates may collect, hold, use and process personal data
about you in order to administer the 2013 LTIP. Such data includes, but are not
limited to, information about you contained in the Summary of PSU Award, other
personal and financial data about you, such as your Social Security or tax
identification number, equity grant number, home address, business address and
other contact information, payroll information and any other information that
might be deemed appropriate by News Corp and its Affiliates to facilitate the
administration of the 2013 LTIP (collectively, “Personal Data”).

 

News Corp and its Affiliates will use reasonable administrative, technical and
physical measures to safeguard your Personal Data in its possession against
loss, theft and unauthorized use, disclosure or modification. News Corp and its
Affiliates will retain Personal Data for no longer than is necessary for sound
business and record retention purposes. You have a right to access your Personal
Data and a right to ask for the correction or deletion of any inaccurate data
held by News Corp and its Affiliates concerning yourself. If you wish to
exercise those rights, please contact your local Human Resources representative
and the News Corp Equity Plans Group.

 

News Corp and its Affiliates may make your Personal Data available to other
parties, such as accountants, auditors, lawyers and other outside professional
advisors, and to service providers that assist News Corp and its Affiliates in
the administration of the 2013 LTIP (collectively, “Service Providers”). News
Corp and its Affiliates take steps to ensure that Service Providers protect the
confidentiality and security of your Personal Data.

 

By accepting the PSU Award, you freely give unambiguous consent to News Corp and
its Affiliates to collect, hold, use and process your Personal Data and to make
your Personal Data available to Service Providers for the purpose of
administering the 2013 LTIP on the terms set out above. The processing for such
administration is governed by your Fidelity Stock Plan Services Agreement, and
agreements between News Corp and such Service Providers.

 

Special Non-U.S. Terms and Conditions

  

Notwithstanding any provisions in this PSU Terms and Conditions Notice, the PSU
Award shall be subject to any special terms and conditions applicable to your
country set forth in Appendix A attached hereto, which constitutes part of this
PSU Terms and Conditions Notice. Moreover, if you relocate to one of the
countries included in Appendix A, the special terms and conditions for such
country will apply to you, to the extent News Corp determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. You agree that the terms and conditions set forth in
Appendix A will control in the case of any conflict between the body of this PSU
Terms

 

 

FY[    ] – FY[    ] PSU Terms and Conditions Notice    5



--------------------------------------------------------------------------------

    

and Conditions Notice and Appendix A.

 

Consent to Electronic Delivery

  

News Corp may choose to deliver certain statutory materials relating to the 2013
LTIP in electronic form. By accepting the PSU Award, you agree that News Corp
and its Affiliates may deliver the 2013 LTIP, the 2013 LTIP prospectus, News
Corp’s annual report on Form 10-K and any related documents to you in an
electronic format. If, at any time, you would prefer to receive paper copies of
any such documents that you are entitled to receive, News Corp would be pleased
to provide paper copies. Please contact the News Corp Equity Plans Group at
EquityPlanAdmin@newscorp.com to request paper copies of these documents.

 

2013 LTIP Materials

  

Copies of the 2013 LTIP, the 2013 LTIP prospectus and News Corp’s annual report
on Form 10-K are available on the Fidelity Stock Plan Services website at
www.netbenefits.com.

 

Section 409A

  

It is intended that this PSU Terms and Conditions Notice comply with Section
409A of the Code to the extent subject thereto, and, accordingly, to the maximum
extent permitted, this PSU Terms and Conditions Notice will be interpreted and
administered to be in compliance with Section 409A of the Code. To the extent
that News Corp determines that you would be subject to the additional taxes or
penalties imposed on certain nonqualified deferred compensation plans pursuant
to Section 409A of the Code as a result of any provision of this PSU Terms and
Conditions Notice, such provision shall be deemed amended to the minimum extent
necessary to avoid application of such additional taxes or penalties. The nature
of any such amendment shall be finally determined by News Corp.

 

Notwithstanding anything to the contrary in this PSU Terms and Conditions Notice
or the 2013 LTIP, to the extent required to avoid accelerated taxation and
penalties under Section 409A of the Code, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to the PSU Award
during the six-month period immediately following your “separation from service”
within the meaning of Section 409A of the Code (a “Separation from Service”)
will instead be paid on the first payroll date after the six-month anniversary
of your Separation from Service (or your death, if earlier). Notwithstanding
anything to the contrary in this PSU Terms and Conditions Notice, for purposes
of any provision of this PSU Terms and Conditions Notice providing for the
settlement of any NWSA Shares upon or following a termination of employment or a
termination of Service that are considered “deferred compensation” under Section
409A of the Code, references to your “termination of employment” or “termination
of Service” (and corollary terms) with News Corp or any Affiliate shall be
construed to refer to your Separation from Service. Notwithstanding anything to
the contrary in this PSU Terms and Conditions Notice, if the PSUs are scheduled
to vest and be settled between a Dividend record date and a Dividend payment
date, then Dividend Equivalents with respect to such Dividend will be credited
and paid to you on the Dividend payment date for such Dividend, but in no event
later than the later of (i) March 15th following the date on which the PSUs vest
and (ii) two and one half months following the end of the fiscal year of News
Corp in which the PSUs vest.

 

 

FY[    ] – FY[    ] PSU Terms and Conditions Notice    6